146 Ga. App. 403 (1978)
246 S.E.2d 423
AMBROSE
v.
E. F. HUTTON & COMPANY, INC.
55610.
Court of Appeals of Georgia.
Argued April 10, 1978.
Decided June 23, 1978.
Roberts, Roberts & Rainwater, Guy Velpoe Roberts, for appellant.
Hutton & Friend, William D. Friend, for appellee.
BIRDSONG, Judge.
Appellee sued the appellant for a balance due on a commodities account. Appellant denied owing the *404 account. Appellee made a motion for summary judgment attaching to the motion an affidavit of the vice-president and resident manager. The affidavit had attached thereto "point out" sheets showing an indebtedness of $1,716.81. Appellant filed an affidavit objecting to the statements in the affidavit referring to "computer entries," "proper credits given," "no lawful set offs" and a denial of indebtedness. The trial court granted appellee's motion for summary judgment and ordered that appellee recover from appellant the sum of $1,716.81 plus costs of court.
Appellant appeals the grant of summary judgment insisting there was an unresolved issue of fact in the case. Held:
1. The statement of account attached to appellee's affidavit was admissible as a business record pursuant to Code Ann. § 38-711: Smith v. Bank of the South, 141 Ga. App. 114 (232 SE2d 629); Vaughn & Co. v. Saul, 143 Ga. App. 74, 79 (237 SE2d 622).
2. The affidavit of the appellee pierced the general denial of the appellant and the appellant by his affidavit having failed to set forth specific facts which show there is a genuine issue, the grant of summary judgment was proper. Continental Carriers v. Seaboard C. L. R. Co., 129 Ga. App. 889 (201 SE2d 826); Young v. Climatrol Southeast Dist. Corp., 141 Ga. App. 235 (233 SE2d 54).
Judgment affirmed. Bell, C. J., and Shulman, J., concur.